Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS of 7/22/2019 was received and considered.
Claims 1-20 are pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12, 14-15 and 18 are rejected under 35 U.S.C. 103 as being obvious over “Towards a North American QKD Backbone with Certifiable Security” by Walenta et al. (Walenta) in view of US 2014/0006793 A1 to Donovan et al. (Donovan).
Regarding claim 1, Walenta discloses a trusted node (TN) for quantum key distribution (QKD), comprising: a quantum key engine (QKE) (quantum key engine, Fig. 1, p. 1, §2) to exchange quantum keys with other trusted nodes via a quantum channel (continuously distributed between nodes, p. 1, 
contains a high security module, which stores all critical security parameters including the quantum keys, QKC also performs all cryptographic functions like encryption and decryption with the public keys of the end nodes and the QKD keys provided by the QKE, p. 2, ¶2); and a trusted node controller (TNC) (p. 2, Fig. 1) comprising one or more processors to direct the quantum key controller and the quantum key engine to perform quantum key exchanges with other trusted nodes (see p. 2, Fig. 1,             
                Q
                K
                D
                 
                k
                e
                y
                 
                Q
                K
                1
            
        ), encrypted communication with other trusted nodes (TNC provides administration interfaces, is responsible for node discovery, provides route tables of the QKD network for routing and managing key transactions between blades within a node and with remote nodes, p. 2, ¶1), wherein no unencrypted quantum key is accessible to the trusted node controller (QKC stores keys and performs encryption; the user keys are encrypted with quantum keys QK1, for example, prior to release to TNC – see p. 2, Fig. 1,             
                E
                (
                K
                +
                P
                K
                ,
                Q
                K
                1
                )
            
        ).  Walenta discloses managing key transactions among blades within a node, but lacks explicitly encrypted communication among blades in the trusted node.  However, Donovan teaches that it was known to establish encrypted communication between a managed device and a management device (¶33), where the devices are blades (¶¶19-20).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Walenta to utilize the TNC to direct encrypted communication among blades in the trusted node.  One of ordinary skill in the art would have been motivated to perform such a modification to allow blade management, as taught by Donovan.
	Regarding claims 8 and 14, the claims are similar in scope to claim 1 and are therefore rejected using a similar rationale.

Regarding claims 5, 12 and 18, Walenta discloses a routing manager (TNC), cooperative with the trusted node controller to manage node discovery, route tables and routing of key transactions for a quantum communication network comprising the trusted node and further trusted nodes. (“The TNC provides administration interfaces, is responsible for node discovery, but most importantly provides route tables of the QKD network for routing and managing key transactions between blades within a node and with remote nodes”, p. 2, ¶1).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walenta and Donovan, as applied to claims 1 and 14 above, in view of US 2012/0198441 A1 to Mahdavi et al. (Mahdavi).
Regarding claims 6 and 19, Walenta, as modified above, lacks the trusted node controller implemented as a virtual machine.  However, Mahdavi teaches that it was known to implement a device function as a virtual machine to enable fault tolerance by switching to a different virtual machine in the event one fails (¶47).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Walenta, as modified above, such that the trusted node controller implemented as a virtual machine.  One of ordinary skill in the art would have been motivated to perform such a modification to enable continued operation in the event of a failure, as taught by Mahdavi.   

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walenta, Donovan, Mahdavi and “Towards a North American QKD Backbone with Certifiable Security” (presentation) (IDS 7/22/2019) by Walenta (Walenta2).
Regarding claims 7, 13 and 20, Walenta, as modified above, lacks hosting the trusted node as fault-tolerant.  However, Mahdavi teaches that it was known to implement a device function as a virtual machine to enable fault tolerance by switching to a different virtual machine in the event one fails (¶47).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Walenta, as modified above, such that the trusted node controller implemented as a virtual machine and thus hosted as fault-tolerant.  One of ordinary skill in the art would have been motivated to perform such a modification to enable continued operation in the event of a failure, as taught by Mahdavi.  As modified, Walenta lacks two or more switch processors to control switches of the trusted node.  However, Walenta2 teaches a similar QKD system as Walenta and further specifies that the QKD-TN is built on ATCA and includes network switches in the trusted node (p. 4).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Walenta, as modified above, to include two or more switch processors to control switches of the trusted node.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known architecture, as taught by Walenta2.  

Allowable Subject Matter
Claims 3-4, 10-11 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3, 10 and 16, the prior art shows relaying using decryption and re-encryption (Walenta, §2, Peev, p. 6 (IDS 7/22/2019), etc.).  However, the prior art fails to teach individually, or in a 
Regarding claims 4, 11 and 17, the prior art fails to teach individually, or in a reasonable combination, supporting multiple tenants per trusted node and multiple trusted nodes per tenant in a quantum communication network, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
June 10, 2021